DONALD RUSSELL, Circuit Judge,
dissenting.
I dissent.
A municipality such as the defendant The City of Richmond, may be liable in an antitrust suit. See Community Communications Co. v. Boulder, 455 U.S. 40, 48, 102 S.Ct. 835, 839, 70 L.Ed.2d 810, 817-18 (1982); Lafayette v. Louisiana Power & Light Co., 435 U.S. 389, 412-13, 98 S.Ct. 1123, 1136, 55 L.Ed.2d 364 (1978). Whether the conduct of its officials is sufficient to support municipal liability in an antitrust suit, however, is generally a question of considerable difficulty. When a municipality and its officers are sued together in such a suit with municipal liability based on respondeat superior and with the personal liability of the officers based on their individual involvement in the alleged conspiracy, there is an inevitable potential for conflict of interest both in relation to the facts and the law. The municipality may well assert that the actions of its officers and employees were personal actions of those officers for which it (the municipality) is not responsible and for which it may not be liable. On the other hand, the officers and employees may be benefitted personally by involving the municipality in their actions, if, in no other way, by reducing their own liability and responsibility or by adding the municipality thereby securing another party with big pockets to share with them in the discharge of liability (assuming, of course, liability is found).
The majority opinion recognizes this possibility of conflict arising between the municipality and the individual defendants in this case, but dismisses its present relevancy because the defendant municipality in this case (acting on the authority of a then existing majority of the Council) has stated that it does not intend to contend that the actions of the individual defendants on which the suit is premised were “ultra vires,” which I assume means that the municipality accepts responsibility for the actions of the individual defendants so far as those acts are involved in the alleged violation herein. But the point, as I view it, is that, in making that decision, the majority was acting on the basis of advice given it by its counsel in this case. Yet, in rendering that advice, counsel should be free of any obligation to the individual defendants. There is, under this reasoning, a present conflict of interest in the same law firm representing both the municipality and the individual defendants. For that reason, I think the District Court acted properly in holding that the same law firm could not represent both the defendant municipality and the individual defendants, and I accordingly dissent.